DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Claims 1-20 are pending. The specification is objected to. Claim 17 is objected to. Claims 9, 12-13, and 19 are rejected under 35 U.S.C. 112(b). Claims 1-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101. Claims 1, 3, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasruddin et al. (“Finite Element Analysis on Badminton Racket Designs”, 2016) in view of Umlauft et al. (CA 2248844 A1). Claims 2, 4-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 101 and 112(b) and in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
	The specification filed 16 July 2021 is objected to for the following reason:
The use of the terms VOLKL, YONEX, VCORE, WILSON, and EZONE, which are trade names or  marks used in commerce, has been noted in this application on pages 10-12. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Examiner Note
	Claims 9-10, 11-13, and 17-19 contain “preferably” or “optionally”. See MPEP 2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. " Optional limitations are given no patentable weight. Also see 112(b) rejection below.

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12-13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claims 9, 12-13, and 19 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the limitation following “preferably” is applied to the invention. In claim 9, it is unclear to what degree “by assigning one or more of the following graphical parameters to predetermined classes of the classification: color value, tonal value, hatching.” is applied to the claim. In claims 12 and 13, it is unclear to what degree “the inner contour” is needed for the claims. In claim 19, it is unclear to what degree “with graphical visualization of a classification of the racket head contour segments according to the determined length and/or area,” and “by assigning one or more of the following graphical parameters to predetermined classes of the classification: color value, tonal value, hatching.” are applied to the claim. For the purpose of examination, the listed limitations are given no patentable weight. See Examiner Note above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they refer to a “representation” which under broadest reasonable interpretation includes signals per se. Therefore, claims 18 and 19 are not patent eligible under 35 U.S.C 101.
Claims 1-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Claims 1-13, 15-16, and 18-20 Step 1: 
	The preamble of independent claims 1, 18, and 20 refer to a method, a representation, and a set respectively. Claim 1 is directed to the statutory category of method. Claim 18 is directed to a “representation” which is non-statutory subject matter. Although claim 20 is dependent on claim 18, it refers to a set which is directed to the statutory category of machines.
Claim 1 Step 2A prong 1:
	In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
Claim 1:
	A method for characterizing a racket head (1) of a ball game racket frame comprising the steps of: (preamble) (a) providing data of a ball game racket frame that describe the contour of the racket head of the ball game racket frame; (b) automatically determining one or more of the following parameters characterizing the racket head shape on the basis of the contour data: measure of the length-width asymmetry of the racket head , measure of the deviation of the racket head shape from a circular shape, evolute of the racket head contour; (c) outputting and/or graphically representing the determined parameter or parameters.

The limitation (b) automatically determining the parameter characterizing the racket head shape on the basis of the contour data: measure of the length-width asymmetry of the racket head  is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, compare the length and width of a racket head. Comparing two values to find the percent or absolute difference or the ratio between the values can be performed in the mind.
The limitation (b) automatically determining the parameter characterizing the racket head shape on the basis of the contour data: measure of the deviation of the racket head shape from a circular shape is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the degree to which a racket appears to be a circle. 
The limitation (b) automatically determining the parameter characterizing the racket head shape on the basis of the contour data: evolute of the racket head contour is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could draw on paper the evolute of a curve. Alternatively, determining the evolute could be interpreted as a mathematical relationship in the abstract idea grouping of mathematical concepts because the evolute has a defined mathematical definition. See MPEP 2106.04(a)(2)(A).
Claim 1 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A method for characterizing a racket head (1) of a ball game racket frame comprising the steps of:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “(a) providing data of a ball game racket frame that describe the contour of the racket head of the ball game racket frame;” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)), and “(c) outputting and/or graphically representing the determined parameter or parameters.” (insignificant extra-solution activity – mere data gathering MPEP 2106.05(g)).
Step (c) refers to generic outputting at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, inputting or providing data amounts to insignificant extra-solution activity – mere data gathering. Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where the data is input.
Claim 1 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

	
Claim 2 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 2 recites the abstract ideas “(i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width; (iii) determining the point of intersection (4) of the longitudinal diagonal (2) with the transverse diagonal (3); and (iv) determining the offset between the established point of intersection (4) and the midpoint (5) of the longitudinal diagonal (2).”
The limitation (i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the length of the racket.
The limitation (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the width of the racket head.
The limitation (iii) determining the point of intersection (4) of the longitudinal diagonal (2) with the transverse diagonal (3) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, identify the intersection of the previously identified diagonals of the racket head.
The limitation (iv) determining the offset between the established point of intersection (4) and the midpoint (5) of the longitudinal diagonal (2) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, compare the locations of two points, the intersection point and the midpoint of the longitudinal diagonal.
Claim 2 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 2 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 2 does not include significantly more than the abstract idea.

Claim 3 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 3 recites the abstract ideas “(i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width; (iii) determining the ratio between the length of the longitudinal diagonal (2) and the length of the transverse diagonal (3).”
The limitation (i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the length of the racket.
The limitation (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the width of the racket head.
The limitation (iii) determining the ratio between the length of the longitudinal diagonal (2) and the length of the transverse diagonal (3) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, divide two values to find the ratio.
Claim 3 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 3 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 3 does not include significantly more than the abstract idea.

Claim 4 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 4 recites the abstract ideas “(i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width; (iii) establishing the point of intersection (4) of the longitudinal diagonal (2) with the transverse diagonal (3); and (iv) defining a circle (6) around the established point of intersection (4) having a diameter smaller than the length of the transverse diagonal (3)”.
The limitation (i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length; is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the length of the racket.
The limitation (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the width of the racket head.
The limitation (iii) establishing the point of intersection (4) of the longitudinal diagonal (2) with the transverse diagonal (3) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the intersection of two lines.
The limitation (iv) defining a circle (6) around the established point of intersection (4) having a diameter smaller than the length of the transverse diagonal (3) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could draw a circle or mentally picture a circle.
Claim 4 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 4 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 4 does not include significantly more than the abstract idea.

Claim 5 Step 2A prong 1:
	In addition to the abstract ideas of claim 4, claim 5 recites the abstract ideas “(v) defining a plurality of racket head contour segments (8), each extending from the circle (6) to the racket head contour and bounded by an arc of the circle, a portion of the racket head contour and two sides (7) extending in a radial direction with respect to the point of intersection (4), wherein the angle between the two sides of a racket head contour segment (8) is the same for all racket head contour segments (8); and (vi) determining the length of the sides (7) of the racket head contour segments (8) and/or the area of the racket head contour segments (8)”.
The limitation “(v) defining a plurality of racket head contour segments (8), each extending from the circle (6) to the racket head contour and bounded by an arc of the circle, a portion of the racket head contour and two sides (7) extending in a radial direction with respect to the point of intersection (4), wherein the angle between the two sides of a racket head contour segment (8) is the same for all racket head contour segments (8) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could draw a segments or mentally picture segments.
The limitation (vi) determining the length of the sides (7) of the racket head contour segments (8) and/or the area of the racket head contour segments (8) is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could observe or evaluate the length of a line segment.
Claim 5 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 5 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 5 does not include significantly more than the abstract idea.

Claim 6 Step 2A prong 1:
	Claim 6 adds no additional abstract ideas.
Claim 6 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “wherein step (c) comprises the graphical representation of the racket head contour and the defined circle (6)” amounts to insignificant extra-solution activity – mere data gathering.
As shown regarding claim 1: Step (c) refers to generic outputting at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, inputting or providing data amounts to insignificant extra-solution activity – mere data gathering. Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where the data is input.
The limitation of claim 6 does not integrate into a practical application as it simply further describes the data being output. 
Claim 6 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 6 does not include significantly more than the abstract idea.

Claim 7 Step 2A prong 1:
	Claim 7 adds no additional abstract ideas.
Claim 7 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “wherein step (c) comprises the graphical representation of the racket head contour segments (8)” amounts to insignificant extra-solution activity – mere data gathering.
As shown regarding claim 1, Step (c) refers to generic outputting at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, inputting or providing data amounts to insignificant extra-solution activity – mere data gathering. Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where the data is input.
The limitation of claim 7 does not integrate into a practical application as it simply further describes the data being output. 
Claim 7 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 7 does not include significantly more than the abstract idea.

Claim 8 Step 2A prong 1:
	In addition to the abstract ideas of claim 5, claim 8 recites the abstract idea “a classification of the racket head contour segments (8) according to the determined length and/or area”.
The limitation a classification of the racket head contour segments (8) according to the determined length and/or area is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human, mentally or on paper, evaluate line segments and group them.
Claim 8 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 5.
Claim 8 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 8 does not include significantly more than the abstract idea.

Claim 9 Step 2A prong 1:
	Claim 9 adds no additional abstract ideas.
Claim 9 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “wherein the classification is graphically visualized in the representation, preferably by assigning one or more of the following graphical parameters to predetermined classes of the classification: color value, tonal value, hatching” amounts to insignificant extra-solution activity – mere data gathering.
As shown regarding claim 1, Step (c) refers to generic outputting at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, inputting or providing data amounts to insignificant extra-solution activity – mere data gathering. Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where the data is input.
The limitation of claim 9 does not integrate into a practical application as it simply further describes the outputting of data. 
Claim 9 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 9 does not include significantly more than the abstract idea.

Claim 10 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 10 recites the abstract idea “the evolute of the racket head contour is determined by: (i) identifying the normal vectors (9) to a plurality of points along the racket head contour, wherein the end point (10) of each normal vector (9) corresponds to the center of the associated circle of curvature; and (ii) optionally connecting the end points (10) to form a curve”.
The limitation the evolute of the racket head contour is determined by: (i) identifying the normal vectors (9) to a plurality of points along the racket head contour, wherein the end point (10) of each normal vector (9) corresponds to the center of the associated circle of curvature is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human, mentally or on paper, draw lines normal to a curve.
The limitation (ii) optionally connecting the end points (10) to form a curve is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human, mentally or on paper, connect the dots.
Claim 10 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 10 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 10 does not include significantly more than the abstract idea.

Claim 11 Step 2A prong 1:
	Claim 11 adds no additional abstract ideas.
Claim 11 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “wherein step (c) comprises the graphical representation of the racket head contour and the evolute” amounts to insignificant extra-solution activity – mere data gathering.
As shown regarding claim 1, Step (c) refers to generic outputting at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, inputting or providing data amounts to insignificant extra-solution activity – mere data gathering. Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where the data is input.
The limitation of claim 11 does not integrate into a practical application as it simply further describes the outputting of data which is insignificant extra-solution activity.
Claim 11 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 11 does not include significantly more than the abstract idea.

Claim 12 Step 2A prong 1:
	Claim 12 adds no additional abstract ideas.
Claim 12 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “wherein the data of the ball game racket frame comprise CAD data of the contour, preferably the inner contour, of the racket head” amounts to insignificant extra-solution activity – mere data gathering. The limitation of claim 12 does not integrate into a practical application as it simply further describes the input of data which is insignificant extra-solution activity.
Claim 12 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 12 does not include significantly more than the abstract idea.

Claim 13 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 13 recites the abstract idea “ (ii) automatically determining the contour, preferably the inner contour, of the racket head from the image”.
The limitation (ii) automatically determining the contour, preferably the inner contour, of the racket head from the image is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human, mentally or on paper, observe an image and determine the contour.
Claim 13 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations amount to insignificant extra-solution activity. The limitation “(i) creating an image of the racket head of a ball game racket frame with a viewing axis perpendicular to the string bed plane” amounts to insignificant extra-solution activity – mere data gathering. The limitation does not integrate into a practical application as it simply describes the input of data which is insignificant extra-solution activity.
Claim 13 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 13 does not include significantly more than the abstract idea.

Claim 15 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 15 recites the abstract idea “(d) determining the playing characteristics of the ball game racket frame by means of the determined parameter or parameters”.
The limitation “(d) determining the playing characteristics of the ball game racket frame by means of the determined parameter or parameters” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human, mentally or on paper, judge or evaluate the performance of a racket based on an observed characteristic.
Claim 15 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 15 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 15 does not include significantly more than the abstract idea.

Claim 16 Step 2A prong 1:
	In addition to the abstract ideas of claim 1, claim 16 recites the abstract idea “(d) determining the playing characteristics of the ball game racket frame by means of the determined parameter or parameters”.
The limitation “(d) determining the playing characteristics of the ball game racket frame by means of the determined parameter or parameters” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge or evaluate the performance of a racket based on an observed characteristic.
Claim 16 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 1.
Claim 16 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 15 does not include significantly more than the abstract idea.

Claim 18 Step 2A prong 1:
	In order to apply step 2A, a recitation of claim 18 is copied below. The limitations of the claim that describe an abstract idea are bolded.
Claim 18:
	A representation of a racket head of a ball game racket frame, comprising (preamble)
a graphical representation of the racket head of the ball game racket frame, optionally comprising a representation of at least a portion of the string bed, and 
one or more of the following parameters characterizing the racket head shape: measure of the length-width asymmetry of the racket head, measure of the deviation of the racket head shape from a circular shape, evolute of the racket head contour.

The limitation “a graphical representation of the racket head of the ball game racket frame, optionally comprising a representation of at least a portion of the string bed” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, represent a racket head.
The limitation a parameter characterizing the racket head shape on the basis of the contour data: measure of the length-width asymmetry of the racket head  is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, compare the length and width of a racket head. Comparing two values to find the percent or absolute difference or the ratio between the values can be performed in the mind.
The limitation a parameter characterizing the racket head shape on the basis of the contour data: measure of the deviation of the racket head shape from a circular shape is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, judge the degree to which a racket appears to be a circle. 
The limitation a parameter characterizing the racket head shape on the basis of the contour data: evolute of the racket head contour is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could draw on paper the evolute of a curve. Alternatively, determining the evolute could be interpreted as a mathematical relationship in the abstract idea grouping of mathematical concepts because the evolute has a defined mathematical definition. See MPEP 2106.04(a)(2)(A).
Claim 18 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitation: “A representation of a racket head of a ball game racket frame” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
Claim 18 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 18 does not include significantly more than the abstract idea.

Claim 19 Step 2A prong 1:
	In addition to the abstract ideas of claim 18, claim 16 recites the abstract idea “a graphical representation of the racket head contour segments, preferably with graphical visualization of a classification of the racket head contour segments according to the determined length and/or area, preferably by assigning one or more of the following graphical parameters to predetermined classes of the classification: color value, tonal value, hatching”. 
The limitation “a graphical representation of the racket head contour segments, preferably with graphical visualization of a classification of the racket head contour segments according to the determined length and/or area, preferably by assigning one or more of the following graphical parameters to predetermined classes of the classification: color value, tonal value, hatching” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under broadest reasonable interpretation, “can be performed in the human mind or by a human using a pen and paper”. MPEP 2106.04(a)(2)(III). For example, a human could, mentally or on paper, represent line segments and evaluate/judge a classification for each line segment.
Claim 19 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity as inherited from claim 18.
Claim 19 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 19 does not include significantly more than the abstract idea.

Claim 20 Step 2A prong 1:
	Claim 20 inherits the abstract ideas of claim 18.
Claim 18 Step 2A prong 2:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitation: “A set comprising a ball game racket frame” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
Claim 18 Step 2B:
The Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea.  This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations considered directed towards field of use or insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(h) and MPEP2106.05(g). Considering the claim limitations as an ordered combination, claim 20 does not include significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasruddin et al. (“Finite Element Analysis on Badminton Racket Designs”, 2016) in view of Umlauft et al. (CA 2248844 A1).
Regarding claim 1, Nasruddin teaches a method for characterizing a racket head (1) of a ball game racket frame comprising the steps of: (Chapter 5 Abstract “In this chapter, various racket head designs were evaluated to identify the parameter that influences the performance of the racket.”) (a) providing data of a ball game racket frame that describe the contour of the racket head of the ball game racket frame (Section 5.1 and Table 5.1, The racket models including their head length and width are provided.); (b) automatically determining one or more parameters characterizing the racket head shape on the basis of the contour data (pg. 44 ¶ 1 “Then, the rebound velocity, v2 after impact was obtained from each simulation in order to measure the COR.”);  (c) outputting and/or graphically representing the determined parameter or parameters (Table 5.2 “String-bed surface area” - a determined parameter, and Fig. 5.2 showing the performance of each tested model.).
Nasruddin does not explicitly teach (b) automatically determining one or more of the following parameters characterizing the racket head shape on the basis of the contour data: measure of the length-width asymmetry of the racket head, measure of the deviation of the racket head shape from a circular shape, evolute of the racket head contour. In other words, Nasruddin teaches determining one or more parameters, just not the ones listed in the claim. 
Umlauft does teach (b) automatically determining one or more (Under broadest reasonable interpretation, only one of the listed alternatives must be taught.)  of the following parameters characterizing the racket head shape on the basis of the contour data: measure of the length-width asymmetry of the racket head (pg. 3 lines 22-25 “In a preferred manner, the geometry of the racket is chosen such that the ratio of the longest string of the stringing to the overall length of the racket is greater than 0.6 and, preferably, greater than 0.65.” In order to determine if a racket geometry meets the preferred ratio, the ratio must be calculated. See Fig. 1, reference A is the longest string and also the length of the string bed.).
Nasruddin and Umlauft are analogous because they are from the “same field of endeavor” racket design.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Nasruddin and Umlauft before him or her, to modify Nasruddin to include a length/width asymmetry as taught by Umlauft.
The suggestion/motivation for doing so would have been Umlauft Pg. 3 lines 25-28 “By such a configuration, it is feasible to realize the geometry required for a better playing behavior also with rackets having conventional overall lengths.”
Regarding claim 3, Nasruddin in view of Umlauft teach the method according to claim 1, and Nasruddin teaches (i) identifying the longitudinal diagonal (2) through the racket head contour having the greatest length (Table 5.1 “Head length”); (ii) identifying the transverse diagonal (3) through the racket head contour having the greatest width (Table 5.1 “Head width”); 
Nasruddin does not explicitly teach (iii) determining the ratio between the length of the longitudinal diagonal (2) and the length of the transverse diagonal (3).
Umlauft does teach (iii) determining the ratio between the length of the longitudinal diagonal (2) and the length of the transverse diagonal (3) (pg. 3 lines 22-25 “In a preferred manner, the geometry of the racket is chosen such that the ratio of the longest string of the stringing to the overall length of the racket is greater than 0.6 and, preferably, greater than 0.65.” In order to determine if a racket geometry meets the preferred ratio, the ratio must be calculated. See Fig. 1, reference A is the longest string and also the length of the string bed.).
Regarding claim 12, Nasruddin in view of Umlauft teaches the method according to claim 1, and Nasruddin teaches wherein the data of the ball game racket frame comprise CAD data of the contour of the racket head (Fig. 5.1 shows the computer models of the racket head designs. The shape of the head is contour data.).
Regarding claim 13, Nasruddin in view of Umlauft teach the method according to claim 1, wherein step (a) comprises: (i) creating an image of the racket head of a ball game racket frame with a viewing axis perpendicular to the string bed plane (Fig. 5.1 shows the computer models of the racket head designs, and the viewing axis as shown is perpendicular to the string bed plane.); and (ii) automatically determining the contour of the racket head from the image (Fig. 5.1 The contour of the racket head is a feature of the racket images and is identified by the labels “Round”, “Oval”, etc.).
Regarding claim 15, Nasruddin in view of Umlauft teaches the method according to claim 1, and Nasruddin teaches comprising the additional step of: (d) determining the playing characteristics of the ball game racket frame by means of the determined parameter or parameters (Section 5.2, Fig. 5.2, Fig 5.3 Based on the determined string-bed area, COR values, and deflection, performance conclusions are made. Section 5.2 ¶2 “By considering the design factors, the size of the string-bed area was the main parameter that affected the performance of COR. Wider area of the string-bed produces softer COM and higher COR.”).
Regarding claim 16, Nasruddin in view of Umlauft teach the method according to claim 1, and Nasruddin teaches comprising the additional step of: (e) determining at least one alternative racket head which approximates the playing characteristics of the characterized racket head with regard to the determined parameter or parameters (Fig 5.2 and Fig. 5.3, Based on the COR and deflection results, it can be seen that the isometric and rectangular racket heads perform approximately the same.).

Regarding claim 18, Nasruddin teaches a representation of a racket head of a ball game racket frame, comprising a graphical representation of the racket head of the ball game racket frame (Fig. 5.1 The racket heads are represented by racket head models as shown.), optionally comprising a representation of at least a portion of the string bed (Fig. 5.1 The string-bed is shown in the racket head representation. See Examiners Note regarding optional limitations.), 
Nasruddin does not teach one or more of the following parameters characterizing the racket head shape: measure of the length-width asymmetry of the racket head, measure of the deviation of the racket head shape from a circular shape, evolute of the racket head contour.
Umlauft does teach Nasruddin does not teach a parameter characterizing the racket head shape: (Under broadest reasonable interpretation, only one of the listed alternatives must be taught. ) measure of the length-width asymmetry of the racket head (pg. 3 lines 22-25 “In a preferred manner, the geometry of the racket is chosen such that the ratio of the longest string of the stringing to the overall length of the racket is greater than 0.6 and, preferably, greater than 0.65.” In order to determine if a racket geometry meets the preferred ratio, the ratio must be calculated. See Fig. 1, reference A is the longest string and also the length of the string bed.).
Nasruddin and Umlauft are analogous because they are from the “same field of endeavor” racket design.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Nasruddin and Umlauft before him or her, to modify Nasruddin to include a length/width asymmetry as taught by Umlauft.
The suggestion/motivation for doing so would have been Umlauft Pg. 3 lines 25-28 “By such a configuration, it is feasible to realize the geometry required for a better playing behavior also with rackets having conventional overall lengths.”
Regarding claim 19, Nasruddin in view of Umlauft teach the representation of a racket head according to claim 18, and Nasruddin teaches further comprising a graphical representation of the racket head contour segments (Fig. 5.1 The frame of the racket head surrounding the string bed is a graphical representation of the racket head contour segments.) (See Examiners Note regarding optional limitations.).
Regarding claim 20, Nasruddin in view of Umlauft teach a representation of a racket head according to claim 18, and Nasruddin teaches a set comprising a ball game racket frame (Section 1.4 Physical rackets exist alongside their representation and have gone through significant development over the years.).

Allowable Subject Matter
Claims 2, 4-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 101 and 112(b) and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,  the prior art as exemplified by Nasruddin and Umlauft teaches the method of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “(iv) determining the offset between the established point of intersection (4) and the midpoint (5) of the longitudinal diagonal (2)”, in combination with the other limitations of the claims.
Regarding claim 4,  the prior art as exemplified by Nasruddin and Umlauft teaches the method of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “(iv) defining a circle (6) around the established point of intersection (4) having a diameter smaller than the length of the transverse diagonal (3)”, in combination with the other limitations of the claims.
Regarding claims 5-9, the parent claim 4 is objected to as allowable which is inherited by the claims dependent on claim 4.
Regarding claim 10,  the prior art as exemplified by Nasruddin and Umlauft teaches the method of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “(i) identifying the normal vectors (9) to a plurality of points along the racket head contour, wherein the end point (10) of each normal vector (9) corresponds to the center of the associated circle of curvature;”, in combination with the other limitations of the claims.
Regarding claim 11, the parent claim 10 is objected to as allowable which is inherited by the claims dependent on claim 10.
Regarding claim 10,  the prior art as exemplified by Nasruddin and Umlauft teaches the method of claim 1, however, the prior art of record fails to teach, alone or in obvious combination, “(1) converting the image of the racket head into a binary pixel image, wherein the threshold value is selected such that a first value is assigned to each of the pixels of the frame and a second value is assigned to each of all other pixels; and (2) identifying the frame pixels and determining the racket head contour.”, in combination with the other limitations of the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. (“A review of tennis racket performance parameters”, 2015) describes racket testing and modeling, especially sections 3 and 4.
Brandt et al. (US 2012/0214625 A1) describes a racket head width described as a function of its length, see Fig. 4.
Yamamoto et al. (US 2013/0095962 A1) describes racket testing and data gathering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148